Title: Mortgage of Slaves and Goods from Edmund Randolph, 19 May 1800
From: Randolph, Edmund
To: 


This Indenture made this nineteenth day of May in the year of our Lord one thousand eight hundred. Between Edmund Randolph of the City of Richmond of the one part, and Thomas Jefferson the friend and trustee of Arriana Randolph, William Foushee, Daniel L. Hylton, William DuVal, Samuel Mc.Craw, Lewis Nicholas, and Philip Norborne Nicholas of the other part: Whereas the said Edmund Randolph stands indebted to the following persons to wit; to the said Arriana Randolph for an annuity of £150 sterling per annum due from January 1784, by virtue of a bond of Peyton Randolph deceased whose residuary legatee the said Edmund is, and in consideration of possessing his estate, devised to him, the said Edmund assumed the payment thereof, of which only 100£ sterling hath been paid; to Mrs. Anne Nicholas’s estate a balance as by account rendered of upwards of 200£ with interest; a balance due to the estate of Daniel Fisher, the same of which is unsettled; a bond due to Joshua Fry, now in the hands of Creed Taylor; a balance on a bond due to Mary Bond of the said city, a bond due to Gilliatt and Kirby of about £90; and a debt for which I gave bond to Mrs. Betty Randolph’s executors for two hundred pounds, and a debt due to William Foushee as physician. Now this Indenture witnesseth that in order to secure the payment of the debts aforesaid more effectually and the sum of one dollar in hand paid by the persons first named, he the said Edmund Randolph hath bargained, sold, aliened, assigned and transfered, and by these presents doth bargain, sell, alien, assign and transfer to the said Thomas Jefferson, Foushee, Hylton, William DuVal, Samuel Macraw, Lewis and Philip Norborne Nicholas their executors, administrators and assigns the following slaves partly in the possession of the said Edmund Randolph, and partly in the possession of Wilson Cary Nicholas on a hire for years, to wit; Dick, Judy and their children Sukey and Lucy and Sam, Aggey and their children, Succordy, Mourning, Edmonia, Lewis, in the said Edmund Randolph’s possession; the following negro slaves hired by the said Edmund Randolph to Wilson C.  Nicholas for a term of years, and especially Blenheim, and his wife Phillis and children Charles and Moses, Harry and Nanny his wife and children Watt, and Billy and Jemmy and his wife Dolly and child Lydia and Jenny Willard Lewis and their increase present and future all his the said Edmund Randolph’s library of books and especially the law books of which and of some others a list is hereto annexed and which are in the house and Office occupied by the said Edmund Randolph; all the furniture whether beds, blankets, sheets, house linen or standing or other furniture or movables in either of the said houses; the plate of the said Edmund Randolph consisting of a silver cup, chased, a silver coffee pot fluted, five silver waiters of different sizes, six dozen large and small silver spoons; also carpets, bedsteads, china of every discription, one coach, one phaeton, two old bay horses—silver tea pot, silver sugar dish. To have and to hold the aforesaid property and every part thereof to them the said Thomas Jefferson, Foushee, Hylton, William DuVal, Samuel Macraw, Lewis and Philip Norborne Nicholas their executors, administrators and assigns or any of them or a majority of them not dissenting. Upon the following trust and confidence, that they or any one of them (such majority not dissenting) will at the desire of the said Edmund Randolph or whensoever they shall see proper after the first day of January 1802, & default made in payment sell the said property at public or private sale, and discharge the debts aforesaid in due proportion, calculating interest where interest may be proper. But in the mean time the said Edmund Randolph is to keep possession of the premises. In testimony whereof the said Edmund Randolph hath hereunto affixed his hand and seal, the day and year first above written.


Signed, sealed and deliveredin the presence of
}
Edmund RandolphWm. DuVal


John Mayo—Bentley Anderson,Nat: P. DuVal



